Case 1:20-cv-01220-EK-RER Document 24 Filed 03/16/21 Page 1 of 2 PageID #: 125



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 ANDREW PROKOS,

                         Plaintiff,                 MEMORANDUM & ORDER
                                                    20-CV-1220(EK)(RER)
                  -against-

 IQ HOMES & CO. INC.,

                         Defendant.

 ------------------------------------x

ERIC KOMITEE, United States District Judge:

            Plaintiff, a photographer, alleges that IQ Homes & Co.

Inc. featured one of his photographs on its website without

permission, in violation of 17 U.S.C. §§ 501(a)-(b) and 1202.

The Defendant failed to appear or otherwise defend against the

action.    At the Plaintiff’s request, the Clerk of the Court

entered a Certificate of Default on June 24, 2020.            ECF No.

12.   On August 19, 2020, the Plaintiff moved for default

judgment, ECF No. 18, and the Court referred that motion to

Magistrate Judge Ramon E. Reyes for a Report and Recommendation

(“R&R”).    See Minute Entry dated August 20, 2020.

            On February 11, 2021, Judge Reyes issued a thorough

R&R recommending that the Court grant Plaintiff’s motion for

default judgment and award Plaintiff $20,000 in statutory

damages, $3,935.50 in attorney’s fees, and $440 in costs.             ECF

No. 22.    Neither party has filed an objection to the R&R and the
Case 1:20-cv-01220-EK-RER Document 24 Filed 03/16/21 Page 2 of 2 PageID #: 126



time to do so has expired.       28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b).    Accordingly, the Court reviews the R&R for clear

error on the face of the record.        See Advisory Comm. Notes to

Fed. R. Civ. P. 72(b); accord Gesualdi v. Mack Excavation &

Trailer Serv., Inc., No. 09-CV-2502, 2010 WL 985294, at *1

(E.D.N.Y. Mar. 15, 2010).       Having reviewed the record, the Court

finds no clear error.      Accordingly, the Court adopts the R&R in

its entirety pursuant to 28 U.S.C. § 636(b)(1). 1

            Therefore, the Court grants Plaintiff’s Motion for

Default Judgment and awards Plaintiff $20,000 in statutory

damages, $3,935.50 in attorney’s fees, and $440 in costs.             The

Clerk of Court is respectfully directed to enter judgment and

close this case.




      SO ORDERED.

                                     /s Eric Komitee_____________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      March 16, 2021
            Brooklyn, New York




      1  On page 5, the Report states that where the copyright owner proves
that the infringement was willful, the Court can award statutory damages up
to “$150,00” under 17 U.S.C. § 504(c)(2). That line is hereby amended to
state “$150,000.”
